Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 12, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0302115 (“Chen” or “C”).
Regarding claim 1, C teaches an antenna apparatus (that of figs 1-5), comprising: a first ground layer (the ground layer of 200), an antenna pattern (410) having a form of a dipole (as show in fig 4) and disposed in front of the first ground layer (410 is in front of the lower portion of the ground of 200, in virtue of being shown higher on the page); and a feed line (140) electrically connected to the antenna pattern and backwardly extended from the antenna pattern (140 extends backwards, as shown), wherein a front boundary of the first ground layer has first and second recessed regions (the top of 200 has two small recessed regions on the left and right sides of the area in which 210 is located).
Regarding claim 2, C teaches a second ground layer (300) disposed to overlap the first and second recessed regions (310 and 320 overlap, as shown in fig 4) and at least a portion of the first ground layer (as shown, 300 overlaps 200) in a vertical direction (as shown in fig 5).
Regarding claim 5, C teaches that the dipole has first and second poles (130, 310), wherein a length of the first pole is longer than a width of the first recessed region (as shown), and wherein a length of the second pole is longer than a width of the second recessed region (as shown).
Regarding claim 6, C teaches that the first ground layer comprises a protruding region (the protruding rectangle below 210) disposed between the first and second recessed regions (as shown), and wherein a protruding length of the protruding region is shorter than a recessing length of each of the first and second recessed regions (as shown).
Regarding claim 7, C teaches that a center of the protruding region is disposed in back of a space between the first and second poles (200 is between 100 and 300, and therefore between 130 and 310).
Regarding claim 12, C teaches an antenna apparatus (that of figs 1-5), comprising: a first ground layer (200), an antenna pattern (410, 420, and 430 together) disposed in front of the first ground layer (410, 420, and 430 are in front of the lower portion of 200, as shown); and first and second feed lines spaced apart from each other (140 and 120 are spaced apart), electrically connected to the antenna pattern (as shown) and backwardly extended from the antenna pattern (bend back as shown), wherein a front boundary of the first ground layer has a first recessed region disposed to be closer to the first feed line than the second feed line (the small recessed region to the left of the region in which 210 is located is closer to 140), and a second recessed region disposed to be closer to the second feed line than the first feed line (the small recessed region to the right of the regions in which 210 is located is located closer to 120).
Regarding claim 14, C teaches a second ground layer (300) disposed to overlap the first and second recessed regions (310 and 320 overlap the regions, as shown) and at least a portion of the first ground layer (300 overlaps 200, as shown) in a vertical direction (as shown in fig 5).
Regarding claim 17, C teaches that the first ground layer comprises a protruding region (the small rectangle below 210) disposed between the first and second recessed regions (as shown), and wherein a protruding length of the protruding region is different from a recessing length of each of the first and second recessed regions (as shown).
Regarding claim 18, C teaches that the protruding length of the protruding region is shorter than the recessing length of each of the first and second recessed regions (as shown).
Regarding claim 19, C teaches an antenna apparatus (that of figs 1-5), comprising: a first ground layer (200), an antenna pattern (430) disposed in front of the first ground layer (as shown, 430 is in front of the lower portion of 200); and a feed line (160) electrically connected to the antenna pattern and backwardly extended from the antenna pattern (as shown), wherein a front boundary of the first ground layer has first and second recessed regions (the small regions on the left and right of the region in which 210 is located), wherein the first ground layer comprises a protruding region disposed between the first and second recessed regions (the small rectangle below 210 is between), and wherein a protruding length of the protruding region is different from a recessing length of each of the first and second recessed regions (as shown).
Regarding claim 20, C teaches a second ground layer (300) disposed to overlap the first and second recessed regions (310 and 320 overlap) and at least a portion of the protruding region of the first ground layer (300 overlaps 200, as shown) in a vertical direction (as shown in fig 5), wherein a front boundary of the second ground layer has a form of a straight line (330 is straight).

Allowable Subject Matter
Claims 3, 4, 8-10, 11, 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845